Citation Nr: 1204949	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for obstructive and restrictive airway disease, currently rated 30 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

(The issue of entitlement to an increased rating for anxiety disorder will be the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, and November 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

The appeal is REMANDED to the VA San Juan RO.  VA will notify the Veteran if any further action is required on his part.


REMAND

Low back disability

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002 and West Supp. 2010); 38 C.F.R. § 3.317(d) (2011); see also 76 Fed. Reg. 250, 81834-36 (December 29, 2011).  The Veteran's service personnel records reflect that the Veteran served in the Persian Gulf from December 30, 1990, to June 23, 1991.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Service treatment records do not contain any complaints or treatment related to the back.  A May 1991 Report of Medical History reflects that the Veteran checked the 'No' box for 'recurrent back pain.'  A May 1991 Report of Medical Examination reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  

A January 1994 VA outpatient treatment record reflects complaints of low back pain but no diagnosis.  At an August 2003 VA examination, the Veteran complained of low back pain but no diagnosis was rendered.  A February 2008 VA outpatient treatment record reflects complaints of low back pain but no specific diagnosis.  

It is not entirely clear the basis for the Veteran's assertion that he has a low back disability due to service as he has not offered any lay statements in support of his claim.  However, in light of the Veteran's service in the Persian Gulf and his complaints of pain in the low back without a documented diagnosis, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed low back pain.

Bilateral hearing loss

In December 2006, the Veteran filed an increased rating claim.  He underwent VA examinations in February 2007 and April 2008 to assess the severity of his hearing loss.  In light of the fact that the Veteran has not undergone a VA examination in close to four years, the Board has determined that the Veteran should undergo a new VA examination to assess the severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Obstructive and restrictive airway disease

In December 2006, the Veteran filed an increased rating claim.  He underwent a VA examination in April 2008 to assess the severity of his respiratory disability.  In light of the fact that the Veteran has not undergone a VA examination in close to four years, the Board has determined that the Veteran should undergo a new VA examination to assess the severity of his respiratory disability.  See id.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  The evidence of record reflects that the Veteran has not worked since in or about 2003.  The SSA has determined that the Veteran has the residual functional capacity to perform light work from the physical standpoint, but his mental impairment allows no more than very simple work activity on a limited, irregular basis, not requiring more than occasional contact with others.  Thus, the SSA concluded that the Veteran is unable to work, effective November 30, 2003.

From May 30, 2003, his service-connected disabilities have a combined evaluation of 60 percent.  Based on the disability ratings in effect and his combined evaluation from May 30, 2003, his service-connected disabilities do not meet the percentage standards per § 4.16(a).  If the Veteran was to be granted disability ratings in excess of 30 percent for his anxiety disorder and obstructive and restrictive airway disease, and in excess of 10 percent for his bilateral hearing loss, and/or be granted entitlement to service connection for low back disability, then this could result in his service-connected disabilities meeting the percentage standards per § 4.16(a).  

The Veteran should be afforded a VA examination to assess whether his anxiety disorder (30 percent disabling); obstructive and restrictive airway disease (30 percent disabling); tinnitus (10 percent disabling); status post surgery, right hand, fourth and fifth metacarpal bones (10 percent disabling); and bilateral hearing loss (10 percent disabling) represent marked interference with employment, or have an effect on his ability to secure or follow a substantially gainful occupation, and the date such disabilities had an effect on his ability to secure or follow a substantially gainful occupation.  

If the percentage standards are not met as set forth in § 4.16(a) for any period covered by this appeal, the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Updated VA outpatient treatment records should be associated with the claims folder for the period January 5, 2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the San Juan VAMC dated from January 5, 2010, to the present should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed low back disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have any pertinent signs and symptoms of back pain (joint pain), and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis;

b)  For any disability manifested by back pain, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

The examiner should also comment on the Veteran's ability to work due to his bilateral hearing loss.  

4.  Schedule the Veteran for a VA respiratory examination with a physician with appropriate expertise, for evaluation of his obstructive and restrictive airway disease.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail. 

Findings should specifically include readings for FEV-1 and FEV-1/FVC, and DLCO (SB).  The examiner must state whether the Veteran has maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); whether his maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); whether he has cor pulmonale (right heart failure); whether he has right ventricular hypertrophy; whether he has pulmonary hypertension (shown by Echo or cardiac catheterization); whether he has episodes of acute respiratory failure; and, whether he requires outpatient oxygen therapy.  

The examiner should also comment on the Veteran's ability to work due to his obstructive and restrictive airway disease.  

5.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise for an assessment as to the impact the Veteran's service-connected anxiety disorder (30 percent disabling); obstructive and restrictive airway disease (30 percent disabling); tinnitus (10 percent disabling); status post surgery, right hand, fourth and fifth metacarpal bones (10 percent disabling); and bilateral hearing loss (10 percent disabling) have on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.  Consideration should also be given to any higher ratings or other service-connected disabilities granted as a result of or subsequent to this Remand.

6.  If the percentage standards are not met as set forth in § 4.16(a), the RO should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his anxiety disorder (30 percent disabling); obstructive and restrictive airway disease (30 percent disabling); tinnitus (10 percent disabling); status post surgery, right hand, fourth and fifth metacarpal bones (10 percent disabling); and bilateral hearing loss (10 percent disabling) precludes the Veteran from participating in gainful employment.  

7.  After completion of the above, the RO should adjudicate the issues of entitlement to service connection for low back disability, to include pursuant to § 1117 and § 3.317; an increased disability rating for bilateral hearing loss and obstructive and restrictive airway disease, and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  All Spanish documents must be translated to English prior to recertification.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



